Title: James Madison to Edward Livingston, 24 July 1835
From: Madison, James
To: Livingston, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 24th. 1835
                            
                        
                        
                        Your valued letter of Novr. 4th. was recd. in due time and would have been promptly acknowledged, but for the
                            daily expectation of being able to thank you at the same time, for the article so kindly provided for my crippled feet
                            during the rigor of Winter. It happened, that a mistake which forwarded the article to Richmond instead of Fredericksburg
                            delayed its arrival, ’till it became uncertain where a letter would find you, and a continuance of this uncertainty
                            furnishes the apology I must tender for my apparent delinquency
                        I am now able to add to the thanks for the considerate kindness to which I am personally indebted, my
                            congratulations on the prospect of a successful termination of our embarrassing relations with France, which at one time
                            seemed to portend a painful issue; and on the reception which your great and anxious exertions to avert it, have
                            procured on your return, from your Fellow Citizens.
                        Not knowing the resting place you may have chosen, I address my letter to the P. O. of the City, presuming if
                            you should have left it, that your arrangements there will have provided for the Case.
                        Mrs M begs as she always does, to be joined in cordial regards & good wishes which we tender to
                            yourself Mrs Livingston and Mrs Barton.
                        
                        
                            
                                James Madison
                            
                        
                    